EX-10.71.22

 
AMENDED AND RESTATED PROMISSORY NOTE
 
 


 
U.S. $7,207,500.00 November 12, 2009
 Seattle, Washington


This Amended and Restated Promissory Note (“Note”) reevidences, amends, restates
and supersedes in its entirety but does not in any way satisfy nor discharge the
outstanding indebtedness owed under that certain Promissory Note dated as of
October 17, 2008, in the original principal amount of $9,802,500, made by
Emeritol Meadowbrook LLC and Emeritol Stonecreek Lodge LLC, and payable to the
order of the Lender (as hereinafter defined).
 
FOR VALUE RECEIVED, EMERITOL STONECREEK LODGE LLC, a Delaware limited liability
company, (“Borrower”), promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION, a national banking association (“Lender”), having an address at Key
Healthcare Finance, 1301 Fifth Avenue, 23rd Floor, Mailcode: WA 31-13-2313,
Seattle, WA 98101, the principal sum of SEVEN MILLION, TWO HUNDRED SEVEN
THOUSAND and NO/100 DOLLARS ($7,207,500.00), and interest from the date hereof
on the balance of principal from time to time outstanding, in United States
currency, at the rates and at the times hereinafter described.
 
This Note is issued by Borrower pursuant to that certain Loan Agreement dated
October 17, 2008, as modified by the Loan Modification Agreement dated October
30, 2009 (as amended, the “Loan Agreement”).  This Note evidences the Loan (as
defined in the Loan Agreement).  Payment of this Note is governed by the Loan
Agreement, the terms of which are incorporated herein by express reference as if
fully set forth herein.  Capitalized terms used and not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.
 
1.  
Interest.  The principal amount hereof outstanding from time to time shall bear
interest until paid in full at the Applicable Rate.

 
2.  
Monthly Payments.  Interest only shall be payable in arrears on the first (1st)

 
 
day of each calendar month after the date hereof up to and including the
Maturity Date in the amount of all interest accrued during the immediately
preceding calendar month.  All payments on account of the indebtedness evidenced
by this Note shall be made to Lender prior to the close of business on the day
when due in lawful money of the United States and shall be first applied to late
charges, costs of collection or enforcement and other similar amounts due, if
any, under this Note and any of the other Loan Documents, then to interest due
and payable hereunder and the remainder to principal due and payable hereunder.

 
3.  
Maturity Date.  The indebtedness evidenced hereby shall mature on the Maturity
Date.  On the Maturity Date, the entire outstanding principal balance hereof,


 
1

--------------------------------------------------------------------------------

 

 
together with accrued and unpaid interest and all other sums evidenced by this
Note, shall, if not sooner paid, become due and payable.
 
4.  
General Provisions.

 
(a)  
In the event (i) the principal balance hereof is not paid when due whether by
acceleration or upon the Maturity Date or (ii) an Event of Default exists, then
the principal balance hereof shall bear interest from and after the date when
due at the Default Rate.  In addition, for any monthly installment (exclusive of
the payment due upon the Maturity Date or earlier date if due by acceleration)
which is not paid within five (5) days after the due date thereof, a late charge
equal to the greater of (a) four percent (4%) of the amount of such installment
or (b) $25 shall be due and payable to the holder of this Note on demand to
cover the extra expense involved in handling delinquent payments.

 
(b)  
Borrower agrees that the obligation evidenced by this Note is an exempt
transaction under the Truth-in-Lending Act, 15 U.S.C. § 1601, et seq.

 
(c)  
The parties hereto intend and believe that each provision in this Note comports
with all applicable local, state and federal laws and judicial
decisions.  However, if any provision or provisions, or if any portion of any
provision or provisions, in this Note is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Note to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Note shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of Borrower and
the holder or holders hereof under the remainder of this Note shall continue in
full force and effect.  All agreements herein are expressly limited so that in
no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof, acceleration of maturity of the unpaid principal balance
hereof, or otherwise, shall the amount paid or agreed to be paid to the holders
hereof for the use, forbearance or detention of the money to be advanced
hereunder exceed the highest lawful rate permissible under applicable usury
laws.  If, from any circumstances whatsoever, the fulfillment of any provision
hereof, at the time performance of such provision shall be due, shall involve
transcending the limit of validity prescribed by law which a court of competent
jurisdiction may deem applicable hereto, then, ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity and if from any
circumstance the holder hereof shall ever receive as interest an amount which
would exceed the highest lawful rate, such amount which


 
2

--------------------------------------------------------------------------------

 

 
would be excessive interest shall be applied to the reduction of the unpaid
principal balance due hereunder and not to the payment of interest.
 
(d)  
This Note and all provisions hereof shall be binding upon Borrower and all
persons claiming under or through Borrower, and shall inure to the benefit of
Lender, together with its successors and assigns, including each owner and
holder from time to time of this Note.

 
(e)  
Time is of the essence as to all dates set forth herein, provided, however, if a
payment is due on a date that is not a Business Day, then such payment shall not
be due until the Business Day immediately following such date.

 
(f)  
Borrower agrees that its liability shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver, or modification granted or
consented to by Lender; and Borrower consents to any indulgences and all
extensions of time, renewals, waivers, or modifications that may be granted by
Lender with respect to the payment or other provisions of this Note, and to any
substitution, exchange or release of the collateral, or any part thereof, with
or without substitution, and agrees to the addition or release of any Borrower,
endorsers, guarantors, or sureties, all whether primarily or secondarily liable,
without notice to Borrower and without affecting their liability hereunder.

 
(g)  
Borrower hereby waives and renounce for itself, its successors and assigns, all
rights to the benefits of any statute of limitations and any moratorium,
reinstatement, marshalling, forbearance, valuation, stay, extension, redemption,
appraisement, or exemption and homestead laws now provided, or which may
hereafter be provided, by the laws of the United States and of any state thereof
against the enforcement and collection of the obligations evidenced by this
Note.

 
(h)  
If this Note is placed in the hands of attorneys for collection or is collected
through any legal proceedings, Borrower promises and agrees to pay, in addition
to the principal, interest and other sums due and payable hereon, all reasonable
out-of-pocket costs of collecting or attempting to collect this Note, including
all reasonable attorneys’ fees and disbursements.

 
(i)  
Except as otherwise specifically provided in this Note or any other Loan
Document, all parties now or hereafter liable with respect to this Note, whether
Borrower, principal, surety, guarantor, endorsee or otherwise hereby severally
waive presentment for payment, demand, notice of nonpayment or dishonor, protest
and notice of protest.  No failure to accelerate the indebtedness evidenced
hereby, acceptance of a past due installment following the expiration of any
cure period provided by this Note, any Loan Document or applicable law, or
indulgences granted from time to time shall be construed (i) as a novation of
this Note or as a reinstatement of the indebtedness evidenced hereby or as a
waiver of such right of acceleration or of the right of Lender thereafter to
insist upon strict


 
3

--------------------------------------------------------------------------------

 

 
compliance with the terms of this Note, or (ii) to prevent the exercise of such
right of acceleration or any other right granted hereunder or by the laws of the
State of Washington.  Borrower hereby expressly waives the benefit of any
statute or rule of law or equity now provided, or which may hereafter be
provided, which would produce a result contrary to or in conflict with the
foregoing.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF WASHINGTON WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  Borrower’s principal offices
are located within the State of Washington, and Lender is making the Loan to
Borrower within the State of Washington.  Accordingly, Borrower agrees that this
Note shall be construed, enforced and otherwise governed by the laws of the
State of Washington.
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LEND MONEY, EXTEND CREDIT, OR FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
Borrower has delivered this Note as of the day and year first set forth above.
 
EMERITOL STONECREEK LODGE LLC, a  Delaware limited liability company
 
By:           Summerville Senior Living, Inc., a Delawarecorporation, its Sole
Member
 


   By:           /s/ Eric Mendelsohn
   Name: Eric Mendelsohn
   Title: Senior VP Corporate Development
 


 


 



 
4

--------------------------------------------------------------------------------

 
